SAWAYA, C.J.,
concurring and concurring specially.
I have previously expressed the reasons why I believe Hersey v. State, 831 So.2d 679 (Fla. 5th DCA 2002), and its progeny are wrongly decided and why I believe the decision in Green v. State, 839 So.2d 748 (Fla. 2d DCA), review granted, Franklin v. State, Nos. SC03-413, SC03-532, 854 So.2d 659 (Fla. Sept. 19, 2003) (consolidating the appeals in Green and State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA 2003), to review interdistrict conflict), is the correct statement of the law. Pena v. State, 853 So.2d 1120 (Fla. 5th DCA 2003) (Sawaya, C.J., concurring and concurring specially); Fillyaw v. State, 853 So.2d 590 (Fla. 5th DCA 2003) (Sawaya, C.J., concurring specially). Because Hersey is binding precedent in this district, I must concur in the majority opinion, albeit very reluctantly.